Citation Nr: 1736304	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been presented to support a claim for entitlement to service connection for congestive heart failure, to include as secondary to his service-connected PTSD, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been presented to support a claim for entitlement to service connection for diabetes mellitus, type II, to include as secondary to his service-connected PTSD, and, if so, whether service connection is warranted.

3. Whether new and material evidence has been presented to support a claim for entitlement to service connection for obstructive sleep apnea, to include as secondary to his service-connected PTSD, and, if so, whether service connection is warranted.

4. Entitlement to service connection for scar right side of head.

5. Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 through May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2010 and January 2017 by Department of Veterans Affairs (VA) Regional Offices (RO).

In the February 2011 substantive appeal (VA Form 9) the Veteran requested a Board hearing before a Veterans Law Judge.  The Veteran was scheduled for a September 2016 Travel Board hearing; however the Veteran did not attend the hearing.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Board notes that additional VA treatment records were submitted after the issuance of the December 2015 supplemental statement of the case.  Generally, a supplemental statement of the case (SSOC) must be issued by the Agency of Original Jurisdiction (AOJ) when new evidence is received.  An exception to this general rule is when the additional evidence is either duplicative or not relevant to the issue on appeal.  38 CFR 20.1304(c).  In the present case, the Board finds that the newly obtained evidence is not relevant to the issues on appeal.  Most of the records pertain to the Veteran's congestive heart failure and do not contain evidence of treatment for a psychiatric disorder.  Accordingly, the Board may proceed with the adjudication of the pending claims as a SSOC is not required.

As for the Veteran's claims for entitlement to service connection for coronary artery disease, diabetes mellitus, obstructive sleep apnea, and scar, right side of head, since his substantive appeal was received after February 2013, it is presumed that he waives RO consideration of the evidence unless he indicates otherwise.  Neither the Veteran nor his representative has indicated the Veteran does not wish to waive RO consideration.  Waiver is presumed and the Board can proceed without prejudice.

In order to establish jurisdiction over the issue of entitlement to service connection for congestive heart failure, diabetes mellitus, and obstructive sleep apnea, the Board must first consider whether new and material evidence has been received to reopen the claims.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The issues of entitlement to service connection for back and shoulder disabilities have been raised by the record in an April 2016 fully developed claim for compensation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1. In June 2009 and August 2013 rating decisions, service connection was denied for congestive heart failure, diabetes mellitus, and obstructive sleep apnea, to include as secondary to his service-connected PTSD.  The Veteran did not perfect an appeal from these denials, nor was new and material evidence received within one year.

2. Evidence received since the June 2009 and August 2013 rating decisions is cumulative of evidence previously considered and fails to raise a reasonable possibility of substantiating the claims of entitlement to service connection for congestive heart failure, diabetes mellitus, and obstructive sleep apnea, to include as secondary to his service-connected PTSD.

3. The record does not establish the Veteran has a scar on the right side of his head.

4. Throughout the period on appeal, the Veteran's PTSD symptoms manifested as nightmares, anger, anxiety, normal or restricted affect, dysthymic to euthymic mood, ability to maintain social relationships, and occupational impairment with reduced reliability and productivity.

5. The Veteran's service-connected PTSD and tinnitus reduced his capacity for working in a high pressure environment or closely with other employees, but did not make him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

1. The June 2009 and August 2013 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2016).

2. Evidence received since the June 2009 and August 2013 rating decisions is not new and material to the issues of entitlement to service connection for congestive heart failure, diabetes mellitus, and obstructive sleep apnea, to include as secondary to his service-connected PTSD, and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for service connection for a scar right side of head have not been met.  §§ 1110, 1131, 1154, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The criteria for entitlement to an initial rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2016).

5. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.104, 3.303, 3.156, 3.159, 3.321, 3.340, 3.341, 4.1, 4.3, 4.7, 4.15, 4.15, 4.18, 4.27, 4.126, 4.130, 20.302, Diagnostic Code 9411) were initially provided to the Veteran in the 2011 AND 2017 Statements of the Case and the 2015 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


New and Material Evidence

The Veteran seeks to reopen his claims for congestive heart failure, diabetes mellitus, and obstructive sleep apnea.  The RO issued rating decisions in June 2009 and August 2013 denying these claims.  The Veteran did not initiate an appeal as to the rating decisions, nor did he submit new and material evidence within one year, therefore, the rating decisions became final.

The Veteran initially claimed his congestive heart failure, diabetes mellitus, and obstructive sleep apnea were directly related to service.  However, he provided no evidence to support a nexus between his currently diagnosed disabilities and his active duty service.  In October and November 2016 claims, the Veteran asserted his disabilities were secondary to his diagnosed PTSD.  Again, he did not submit any evidence, beyond his own assertions, that his disabilities were caused or aggravated by his service-connected PTSD.  Although he has submitted several medical records noting treatment for congestive heart failure, diabetes mellitus, and obstructive sleep apnea, none of these records attempt to link the Veteran's disabilities to his active service or his PTSD.

The Board acknowledges that the Veteran and his family members have claimed his PTSD caused or aggravated his congestive heart failure.  However, as laypeople, the Veteran and his family members are without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, these statements are not evidence that relates to an unestablished fact necessary to substantiate the claims.

Thus, the claims cannot be reopened at this time because there is no evidence connecting his congestive heart failure, diabetes mellitus, and obstructive sleep apnea either directly to his active duty service or to his PTSD.

Service Connection

The Veteran claims he was beaten during the course of his military sexual trauma and, as a result, has a scar on the right side of his head.

There is no evidence in the record, beyond the Veteran's subjective reports, that he has a scar on the right side of his head.  His April 1975 separation examination did not note the Veteran had any scars.  None of his VA examinations or his VA treatment records note any scar, or even any complaints of a scar, on the right side of his head.

As there is no objective evidence in the record the Veteran has a scar on the right side of his head, the claim must be denied.

As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for scar right side of head is denied.


Increased Rating

The Veteran asserts his PTSD is worse than what is reflected by his current 50 percent rating.  Specifically, he claims his PTSD manifests as withdrawal from social activities, aggression, substance abuse, low self-esteem, lack of trust, sleep disturbance, hypervigilance, anxiety, and fear of authority.

The Veteran was afforded a VA examination to evaluate his psychiatric disorder in July 2010.  The Veteran reported he had outbursts at work and a history of quitting abruptly, he spent most of his time alone recalling his past failures, and did not have much social support.  During the examination his mood was depressed with congruent affect, he had no inappropriate behavior, his grooming was appropriate, he endorsed fleeting suicidal thoughts, sporadic panic attacks, and demonstrated normal speech and markedly impaired impulse control.  The examiner noted the Veteran had marked impairment in occupational functioning and reduced reliability and productivity due to mental health disorder symptoms.

In March 2012, the Veteran underwent a psychological examination in connection with his claim for Social Security disability benefits.  He reported symptoms of nightmares, flashbacks, hypervigilance, intrusive thoughts, and increased startle response.  He also reported he quit two or three jobs secondary to irritability and fighting, he isolated himself from people, and he had no confidants.  During the examination his affect was mildly irritable, his mood was depressed, his grooming and speech were appropriate, his psychomotor activity was moderately diminished, his thinking was normal, and he had no suicidal or homicidal ideation.

The Veteran received a mental health assessment for transplant candidates in April 2014.  He reported PTSD symptoms of hypervigilance and high anxiety in crowds.  He denied psychotic symptoms and suicidal or homicidal ideation.  The Veteran was well groomed and oriented to person, place, time, and situation.  The psychologist opined his PTSD was stable, and although he presented as depressed, it was difficult to tell if the depression was a result of his ongoing heart issues.  The Veteran also underwent a social work transplant evaluation in April 2014.  During that assessment, he reported good relationships with his wife and daughters, and the social worker noted he displayed no signs of depression or anxiety.

In January 2015, the Veteran was afforded a second VA examination to evaluate the severity of his psychiatric disorder.  The Veteran reported he had made friends with other people on the transplant list, but he still spent most of his time alone, and he had good relationships with his twin daughters.  He also reported medications were helping him think before he acted, his mood was generally good, but he still experienced nightmares and struggled to trust people.  The Veteran's grooming and speech were appropriate, his affect was normal, he demonstrated attention disturbance, his thought process and content were normal, insight and judgment were appropriate, impulse control was fair, and he demonstrated no suicidal or homicidal ideation or ritualistic behavior.  The examiner opined the Veteran's PTSD manifested as occupational and social impairment with reduced reliability and productivity.

The Veteran was afforded a final VA examination for his psychiatric disability in May 2015.  The Veteran reported verbal outbursts towards his wife and a "sometimes alright [sic]" relationship with his daughters.  He further reported he was a "loaner" but had one friend and had joined a gym to stay active, he had depression that lasted most of the day, and he had lost interest in activities he enjoyed.  The examiner opined the Veteran's psychiatric disability manifested as occupational and social impairment with reduced reliability and productivity.  The examiner also opined the Veteran's symptoms would be exacerbated in a high pressure work environment, he would experience interpersonal conflict based on his report of past conflict, and his reported loss of concentration may impact his productivity.

The Veteran sought mental health treatment throughout the period on appeal. Consistently his mood was dysthymic to euthymic, his affect ranged from agitated to normal, he was appropriately dressed and groomed, his speech rate and rhythm was normal, he expressed no suicidal or homicidal ideations, his insight and judgment ranged from normal to slightly impaired, and he demonstrated no signs of psychosis, hallucinations, or ritualistic behavior.  The Veteran reported symptoms of nightmares, flashbacks, anhedonia, intrusive thoughts, exaggerated startle response, and hypervigilance.  Frequently he expressed that medications helped him control his anger and aggression so he did not lash out violently during confrontations.

The Veteran's symptoms throughout the period on appeal most closely reflect the criteria for a 50 percent rating.  Although the July 2010 VA examiner noted the Veteran's psychiatric symptoms manifested as marked occupational impairment, none of the other VA examinations or the Veteran's VA treatment records support that opinion.  Further, the Veteran has not demonstrated deficiencies in most areas such as work, school, family relations, thinking or mood.  He maintained positive relationships with his daughters throughout the period on appeal and he was able to cultivate some friendships.  The Veteran never endorse suicidal or homicidal ideation; and he never demonstrated obsessional rituals, illogical, obscure, or irrelevant speech; near-continuous panic attacks or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including a work or worklike setting); or inability to establish and maintain effective relationships.  Although the May 2015 examiner noted the Veteran's symptoms may be exacerbated in a high pressure work environment, the opinion does not note that the Veteran would be unable to adapt to any work environment.

The Board notes the Veteran and his ex-spouse have reported remote incidents of domestic violence.  However, these incidents happened several years prior to the period on appeal.  Further, although the Veteran was arrested for a domestic violence charge in November 2011, he consistently reported he had only grabbed his girlfriend's arm, and was not reacting to her violently.  Therefore, these occasions of unprovoked anger do not, on their own, warrant a higher rating, since it appears they are incidents that happened in the past and the more current incident was not violent in nature.

The preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating PTSD in excess of 50 percent.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, supra.

TDIU

The Veteran is service connected for two disabilities: PTSD rated as 50 percent disabling and tinnitus rated as 10 percent disabling.  His combined disability rating of 60 percent does not meet the criteria for consideration of a TDIU.  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.

The Board will consider whether the Veteran's service-connected disability makes him unable to secure or follow a substantially gainful occupation, such that referral for extra-schedular consideration is warranted.

The Board acknowledges that the Social Security Administration (SSA) found the Veteran to be disabled due to a combination of a lumbar spine disability and severe depression due to constant pain from his back disability.  However, SSA disability benefits are predicated upon different laws and regulations than the VA TDIU benefit.  For VA purposes, the critical question is whether the Veteran is unemployable solely due to his service-connected conditions.  He is not service-connected for any lumbar spine disability.

The Veteran has stated throughout his appeal, in medical records and written statements, that his PTSD prevented him from holding a job for more than a year, most for no more than six months at a time.

SSA records indicate the Veteran stopped working in 1991 following a back injury.  During his SSA claims process, he was referred for a psychological evaluation in May 1992.  The SSA psychological examiner concluded the Veteran's psychiatric disability imposed moderate restriction on daily living, slight difficulty in maintaining social functioning, deficiencies of concentration, persistence, or pace and once or twice has had an episode of deterioration or decompensation.  However, the SSA decision granting the Veteran disability benefits noted the Veteran could not perform sedentary work secondary to back pain preventing him from prolonged sitting or standing; it made no mention of the Veteran's psychiatric disability.

The Veteran reported that he held an office job for seven to eight days in 1999, but had to quit because he could not sit for eight hours at a time.  There is no mention in the record that the Veteran's PTSD prevented him from doing sedentary work.

Further, the Veteran was employed as a truck driver, delivery man, and several other positions for 20 years prior to becoming disabled secondary to a back injury in 1991.  Clearly, the Veteran was able to do some kind of work during this time period, despite reportedly quitting jobs often due to interpersonal conflict.

In May 2015, the Veteran was afforded a VA examination to evaluate the severity of his PTSD.  The examiner opined the Veteran's symptoms would be exacerbated in a high pressure work environment, he would experience interpersonal conflict based on his report of past conflict, and his reported loss of concentration may impact his productivity.  However, the examiner did not opine that the Veteran was completely unable to work due to his PTSD, merely that he would experience difficulty in a high pressure work environment or one where he had to work closely with other employees.

Finally, the Veteran has repeatedly stated that it is the combination of his congestive heart failure, diabetes, lumbar spine disability, and PTSD that render him unable to obtain or maintain substantially gainful employment.  However, the Veteran is not service connected for congestive heart failure, diabetes, or a lumbar spine disability, and those conditions cannot be considered when adjudicating his claim for a TDIU.

Several of the Veteran's medical records, including reports to SSA, note that he completed high school and at least one year of college.  Thus, although the Veteran's past work history consists mostly of physical labor, he has completed high school and some tertiary education, indicating that he is able to partake in sedentary work.

The Board finds that the Veteran's PTSD, on its own, does not make him unable to secure or follow a substantially gainful occupation.  Therefore, there is no basis to refer the TDIU for extra-schedular consideration.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for congestive heart failure, to include as secondary to his service-connected PTSD.  The appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to his service-connected PTSD.  The appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to his service-connected PTSD.  The appeal is denied.

Entitlement to service connection for a scar right side of head is denied.

Entitlement to an initial rating greater than 50 percent PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


